Name: Commission Regulation (EC) No 2205/98 of 14 October 1998 amending Regulation (EC) No 1759/98 increasing to 597 652 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 15. 10. 98L 278/14 COMMISSION REGULATION (EC) No 2205/98 of 14 October 1998 amending Regulation (EC) No 1759/98 increasing to 597 652 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 1759/98 (5), as last amended by Regulation (EC) No 2043/98 (6), opened a standing invitation to tender for the export of 298 400 tonnes of barley held by the United Kingdom interven- tion agency; whereas, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 299 252 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the United Kingdom intervention agency for which a standing in- vitation to tender for export has been opened should be increased to 597 652 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1759/98 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1759/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 597 652 tonnes of barley to be exported to all third countries with the exception of the United States, Canada and Mexico. 2. The regions in which the 597 652 tonnes of barley are stored are stated in Annex I to this Regula- tion.' 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 221, 8. 8. 1998, p. 8. (6) OJ L 263, 26. 9. 1998, p. 15. EN Official Journal of the European Communities15. 10. 98 L 278/15 ANNEX ANNEX I (tonnes) Place of storage Quantity North Humberside 64 252 Worcestershire 50 700 Lincolnshire 142 492 Shropshire 40 515 West Sussex 23 661 York 75 135 Dumfries 19 050 Essex 8 760 Dorset 22 436 Leicestershire 11 753 Suffolk 20 987 Northumberland 10 040 Strathclyde 33 744 East Lothian 45 247 Norfolk 19 633 Northamptonshire 9 247'